Citation Nr: 0808769	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-36 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from April 1971 until April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

This appeal was previously before the Board in September 
2007.  At that time, a remand was ordered to accomplish 
additional development.  


FINDINGS OF FACT

1.  In an unappealed March 1992 rating decision, the RO 
denied claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus.

2.  The evidence added to the record since March 1992, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the hearing loss claim.

3.  The evidence added to the record since March 1992, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the tinnitus claim.

4. The service medical records show clinically normal 
hearing, and the post-service medical evidence does not 
document hearing loss until almost 20 years following the 
veteran's military separation.

5.  The claims file does not contain a competent opinion 
causally relating the veteran's bilateral hearing loss to 
active service.  




CONCLUSIONS OF LAW

1.  The March 1992 rating decision which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The evidence received subsequent to the March 1992 rating 
decision is new and material as to the hearing loss claim, 
and the requirements to reopen a claim of entitlement to 
service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

3.  The evidence received subsequent to the March 1992 rating 
decision is not new and material as to the tinnitus claim, 
and the requirements to reopen a claim of entitlement to 
service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board observes that 
a rating decision denying service connection for these 
disorders was issued in March 1992.  At that time, it was 
determined that bilateral hearing loss had not been 
demonstrated in the record.  The tinnitus claim was denied 
because that condition was not shown in service and because 
there was no indication of in-service acoustic trauma.  The 
veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  

In August 2003, the veteran again expressed his desire to 
pursue claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Based on the procedural 
history outlined above, the issues for consideration are 
whether new and material evidence has been received to reopen 
the claims.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final rating 
decision in March 1992 
included service medical records.  Such records did not show 
any complaints or treatment for hearing loss.  Audiometric 
testing at the veteran's April 1972 separation examination 
showed thresholds of no higher than 20 decibels at 500-4000 
HZ, indicating normal hearing.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  Such records also failed to indicate 
any complaints or treatment for tinnitus.  

Also of record at the time of the last final March 1992 
rating decision was a VA examination report dated in 
September 1991.  Hearing loss and tinnitus were diagnosed.  

The evidence added to the record since the March 1992 rating 
decision includes a December 2004 VA audiogram which appears 
to indicate a puretone threshold of over 40 decibels at 4000 
HZ.  
 
Again, the March 1992 rating decision denied entitlement to 
service connection for hearing loss because it was determined 
that current disability had not been demonstrated.  In this 
regard, 38 C.F.R. § 3.385, which was not in effect in 1992, 
provides that hearing loss will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  
 
The December 2004 audiogram results had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record.  As such, that 
evidence is new under 38 C.F.R. § 3.156(a).  Moreover, as the 
December 2004 audiogram results satisfy the requirements for 
impaired hearing under 38 C.F.R. § 3.385, that evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  As such, it is found to be material.  
Accordingly, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) have been met.  

While the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied with respect to the hearing loss claim, there is no 
basis for reopening the tinnitus claim.  Indeed, none of the 
evidence submitted subsequent to the last final March 1992 
rating decision addresses the veteran's tinnitus.  Therefore, 
the request to reopen this claim must be denied, as new and 
material evidence has not been received.  

Service Connection for Hearing Loss

The Board will now address the merits of the veteran's 
bilateral hearing loss claim.  Because the RO considered the 
underlying service connection issue in the August 2004 
statement of the case, appellate consideration of this issue 
may proceed at this time.  

As already discussed, the service medical records did not 
demonstrate any complaints or treatment for hearing loss.  A 
comparison of audiometric findings taken at the veteran's 
September 1970 pre-induction examination and his April 1972 
separation examination does reveal some decrease in auditory 
acuity, but even at separation his hearing was within 
clinically normal limits.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

This fact, coupled with the absence of any post-service 
indication of hearing loss until a VA examination in 1991, 
leads the Board to conclude that the current bilateral 
hearing loss is not causally related to active service.  
Indeed, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered whether the circumstances of the 
veteran's active service was consistent with a finding of 
noise exposure.  See 38 U.S.C.A. § 1154(a).  In this regard, 
his DD Form 214 reflects a military specialty of equipment 
repairman, which is not suggestive of noise exposure.  
Moreover, he has not described any specific incidents of in-
service acoustic trauma.  

The Board acknowledges that, at his September 1991 VA 
examination, the veteran reported hearing loss "for several 
years."  The Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, there is no explicit contention 
of continuing symptoms dating back to active service.  For 
example, the veteran's report of "several years" of hearing 
loss is not specific as to its inception.  In any event, even 
if his statements can be construed as alleging continuity of 
symptoms since active service, the absence of documented 
complaints or treatment for several years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distance past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

The veteran himself believes that his current bilateral 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Additionally, the Board has considered whether presumptive 
service connection is warranted here.  Under 38 C.F.R. 
§ 3.309(a), organic disease of the nervous system, to include 
sensorineural hearing loss, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of a heart disability within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

In sum, the evidence does not support a grant benefits.  
Again, hearing was normal during service and hearing loss was 
not documented until almost 20 years after separation, with 
no persuasive showing of continuity of symptomatology.  
Further, the evidence does not show a medical nexus between 
current hearing loss and active duty.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As the claim for hearing 
loss has been reopened, these provisions apply only to the 
claim for tinnitus.

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
September 2003 included the criteria for reopening a 
previously denied claim and the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection for tinnitus that 
were found insufficient in the previous denial. 

With respect to the claim for hearing loss, the September 
2003 letter noted above also fully addressed all four notice 
elements needed for service connection and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim for hearing loss on a direct basis.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the instant decision 
declines to reopen a tinnitus claim and, while reopening the 
hearing loss claim, denies entitlement to service connection 
for that issue.  As such, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the tinnitus claim, the RO considered a VA 
examination and obtained VA treatment records and the 
veteran's statements.  Another VA medical examination is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for another VA examination or an 
opinion is not warranted.  See also 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

With respect to the hearing loss claim, in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records are absent any 
indication of hearing loss or tinnitus.  Neither condition is 
shown until almost two decades following service.  For these 
reasons, it is determined that a VA examination is not 
necessary under McLendon here.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains service 
medical records and post-service reports of VA and private 
treatment and examination.  

Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the claim.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


